
	
		I
		111th CONGRESS
		2d Session
		H. R. 6292
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Science and Technology
			 and Natural Resources,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the ability of the National Oceanic and
		  Atmospheric Administration, the Coast Guard, and coastal States to sustain
		  healthy ocean and coastal ecosystems by maintaining and sustaining their
		  capabilities relating to oil spill preparedness, prevention, response,
		  restoration, and research, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Securing Health for Ocean
			 Resources and Environment Act or the SHORE Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—National Oceanic and Atmospheric Administration oil spill
				response, containment, and prevention
					Sec. 101. Improvements to National Oceanic and Atmospheric
				Administration oil spill response, containment, and prevention.
					Sec. 102. Use of Oil Spill Liability Trust Fund for expenses of
				National Oceanic and Atmospheric Administration.
					Sec. 103. Investment of amounts in Damage Assessment and
				Restoration Revolving Fund in interest-bearing obligations.
					Sec. 104. Strengthening coastal State oil spill planning and
				response.
					Sec. 105. Gulf of Mexico long-term marine environmental
				monitoring and research program.
					Sec. 106. Arctic research and action to conduct oil spill
				prevention.
					TITLE II—Improving Coast Guard response and inspection
				capacity
					Sec. 201. Secretary defined.
					Sec. 202. Arctic maritime readiness and oil spill
				prevention.
					Sec. 203. Response plan update requirement.
					Sec. 204. Advance planning and prompt decisionmaking in closing
				and reopening fishing grounds.
					Sec. 205. Oil spill technology evaluation.
					Sec. 206. Coast Guard inspections.
					Sec. 207. Certificate of inspection requirements.
					Sec. 208. Navigational measures for protection of natural
				resources.
					Sec. 209. Notice to States of bulk oil transfers.
					Sec. 210. Gulf of Mexico Regional Citizens Advisory
				Council.
					Sec. 211. Vessel liability.
					Sec. 212. Coast Guard research and development.
					Sec. 213. Prompt intergovernmental notice of marine
				casualties.
					Sec. 214. Prompt publication of oil spill
				information.
					TITLE III—Other matters relating to oil spills
					Sec. 301. Coordination of Federal and State activities with
				respect to oil spill surveys.
					Sec. 302. Coordination between National Oceanic and Atmospheric
				Administration, Coast Guard, and Department of Interior on oil spill
				matters.
					Sec. 303. Federal Oil Spill Research Committee.
				
			INational Oceanic
			 and Atmospheric Administration oil spill response, containment, and
			 prevention
			101.Improvements to
			 National Oceanic and Atmospheric Administration oil spill response,
			 containment, and prevention
				(a)Review of
			 ability of National Oceanic and Atmospheric Administration To respond to oil
			 spills
					(1)Comprehensive
			 review requiredNot later
			 than 1 year after the date of the enactment of this Act, the Under Secretary
			 for Oceans and Atmosphere shall conduct a comprehensive review of the current
			 capacity of the National Oceanic and Atmospheric Administration to respond to
			 oil spills.
					(2)ElementsThe
			 review conducted under paragraph (1) shall include the following:
						(A)A comparison of
			 oil spill modeling requirements with the state-of-the-art oil spill modeling
			 with respect to near shore and offshore areas.
						(B)Development of
			 recommendations on priorities for improving forecasting of oil spill,
			 trajectories, and impacts.
						(C)An inventory of
			 the products and tools of the National Oceanic and Atmospheric Administration
			 that can aid in assessment of the potential risk and impacts of oil spills.
			 Such products and tools may include environmental sensitivity index maps, the
			 United States Integrated Ocean Observing System, and oil spill trajectory
			 models.
						(D)An identification
			 of the baseline oceanographic and climate data required to support state of the
			 art modeling.
						(E)An assessment of
			 the Administration's ability to respond to the effects of an oil spill on its
			 trust resources, including—
							(i)marine
			 sanctuaries, monuments, and other protected areas; and
							(ii)marine mammals,
			 sea turtles, and other protected species, and efforts to rehabilitate such
			 species.
							(3)ReportUpon completion of the review required by
			 paragraph (1), the Under Secretary shall submit to Congress a report on such
			 review, including the findings of the Under Secretary with respect to such
			 review.
					(b)Oil spill
			 trajectory modelingThe Under Secretary for Oceans and Atmosphere
			 shall be responsible for developing and maintaining oil spill trajectory
			 modeling capabilities for the United States, including taking such actions as
			 may be required by subsections (c) through (g).
				(c)Environmental
			 Sensitivity Index
					(1)UpdateBeginning
			 not later than 180 days after the date of the enactment of this Act and not
			 less frequently than once every 7 years thereafter, the Under Secretary shall
			 update the environmental sensitivity index products of the National Oceanic and
			 Atmospheric Administration for each coastal area of the United States and for
			 each offshore area of the United States that is leased or under consideration
			 for leasing for offshore energy production.
					(2)Expanded
			 coverageNot later than 270 days after the date of the enactment
			 of this Act, the Under Secretary shall, to the maximum extent practicable,
			 create an environmental sensitivity index product for each area described in
			 paragraph (1) for which the National Oceanic and Atmospheric Administration did
			 not have an environmental sensitivity index product on the day before the date
			 of the enactment of this Act.
					(3)Environmental
			 sensitivity index product definedIn this subsection, the term
			 environmental sensitivity index product means a map or similar
			 tool that is utilized to identify sensitive shoreline, coastal or offshore,
			 resources prior to an oil spill event in order to set baseline priorities for
			 protection and plan cleanup strategies, typically including information
			 relating to shoreline type, biological resources, and human use
			 resources.
					(d)Subsea
			 hydrocarbon reviewNot later than 120 days after the date of the
			 enactment of this Act, the Under Secretary shall conduct a comprehensive review
			 of the current state of the National Oceanic and Atmospheric Administration to
			 monitor, map, and track subsea hydrocarbons, including a review of the effect
			 of subsea hydrocarbons and dispersants at varying concentrations on living
			 marine resources.
				(e)National
			 Information Center on oil spillsThe Under Secretary shall
			 establish a national information center on oil spills that—
					(1)includes
			 scientific information and research on oil spill preparedness, response, and
			 restoration;
					(2)serves as a single
			 access point for emergency responders for such scientific data; and
					(3)provides outreach
			 and utilizes communication mechanisms to inform partners, the public, and local
			 communities about the availability of oil spill preparedness, prevention,
			 response, and restoration information and services and otherwise improves
			 public understanding and minimizes impacts of oil spills.
					(f)Initiative on
			 oil spills from aging and abandoned oil infrastructureNot later
			 than 270 days after the date of the enactment of this Act, the Under Secretary
			 shall establish an initiative—
					(1)to determine the
			 significance, response, frequency, size, potential fate, and potential effects,
			 including those on sensitive habitats, of oil spills resulting from aging and
			 abandoned oil infrastructure; and
					(2)to formulate
			 recommendations on how best to address such spills.
					(g)Inventory of
			 offshore abandoned or sunken vesselsNot later than 270 days
			 after the date of the enactment of this Act, the Under Secretary shall develop
			 an inventory of offshore abandoned or sunken vessels in the exclusive economic
			 zone of the United States and identify priorities (based on amount of oil,
			 feasibility of oil recovery, fate and effects of oil if released, and
			 cost-benefit of preemptive action) for potential preemptive removal of oil or
			 other actions that may be effective to mitigate the risk of oil spills from
			 offshore abandoned or sunken vessels.
				102.Use of Oil
			 Spill Liability Trust Fund for expenses of National Oceanic and Atmospheric
			 AdministrationSection
			 1012(a)(5) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)) is
			 amended—
				(1)by redesignating
			 subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
			 and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)not more than
				$25,000,000 in each fiscal year shall be available to the Under Secretary for
				Oceans and Atmosphere without further appropriation for expenses incurred by,
				and activities related to, preparedness, response, restoration, and damage
				assessment capabilities of the National Oceanic and Atmospheric
				Administration;
						(C)not more than
				$20,000,000 in each fiscal year shall be available to the Under Secretary for
				Oceans and Atmosphere for the research and development of technologies
				identified by the Office of Response and Restoration of the National Oceanic
				and Atmospheric Administration as beneficial for prevention, removal, and
				enforcement related to oil
				discharges;
						.
				103.Investment of
			 amounts in Damage Assessment and Restoration Revolving Fund in interest-bearing
			 obligationsThe Secretary of
			 the Treasury shall invest such a portion of the amounts in the Damage
			 Assessment and Restoration Revolving Fund described in title I of the
			 Departments of Commerce, Justice, and State, the Judiciary, and Related
			 Agencies Appropriations Act of 1991 (33 U.S.C. 2706 note) as is not required to
			 meet current withdrawals, as determined by the Secretary, in interest-bearing
			 obligations of the United States in accordance with section 9602 of the
			 Internal Revenue Code of 1986.
			104.Strengthening
			 coastal State oil spill planning and responseThe Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.) is amended adding at the end the following new
			 section:
				
					320.Strengthening
				coastal State oil spill response and planning
						(a)Grants to
				StatesThe Secretary may make grants to eligible coastal
				states—
							(1)to revise
				management programs approved under section 306 and National Estuarine Research
				Reserves approved under section 315 to identify and implement new enforceable
				policies and procedures to ensure sufficient response capabilities at the State
				level to address the environmental, economic and social impacts of oil spills
				or other accidents resulting from Outer Continental Shelf energy activities
				with the potential to affect and land or water use or natural resource of the
				coastal zone; and
							(2)to review and
				revise where necessary applicable enforceable policies within approved coastal
				State management programs affecting coastal energy activities and energy to
				ensure that these policies are consistent with—
								(A)other emergency
				response plans and policies developed under Federal or State law; and
								(B)new policies and
				procedures developed under paragraph (1).
								(b)ElementsNew
				enforceable policies and procedures developed by coastal states with grants
				awarded under this section shall consider, but not be limited to—
							(1)other existing
				emergency response plans, procedures and enforceable policies developed under
				other Federal or State law that affect the coastal zone;
							(2)identification of
				critical infrastructure essential to facilitate spill or accident response
				activities;
							(3)identification of
				coordination, logistics and communication networks between Federal and State
				government agencies, and between State agencies and affected local communities,
				to ensure the efficient and timely dissemination of data and other
				information;
							(4)inventories of
				shore locations and infrastructure and equipment necessary to respond to oil
				spills or other accidents resulting from Outer Continental Shelf energy
				activities;
							(5)identification and
				characterization of significant or sensitive marine ecosystems or other areas
				possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
							(6)inventories and
				surveys of shore locations and infrastructure capable of supporting alternative
				energy development; and
							(7)other information
				or actions as may be necessary.
							(c)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the coastal states, publish guidelines for the
				application for and use of grants under this section.
						(d)ParticipationCoastal
				states shall provide opportunity for public participation in developing new
				enforceable policies and procedures under this section pursuant to subsections
				(d)(1) of (e) of section 306, especially by relevant Federal agencies, other
				coastal state agencies, local governments, regional organizations, port
				authorities, and other interested parties and stakeholders, public and private,
				that are related to, or affected by Outer Continental Shelf energy
				activities.
						(e)Annual
				grants
							(1)In
				generalFor each of fiscal years 2011 through 2015, the Secretary
				may make a grant to a coastal state to develop new enforceable policies and
				procedures as required under this section.
							(2)Grant amounts
				and limit on awardsThe amount of any grant to any one coastal
				state under this section shall not exceed $750,000 for any fiscal year.
							(3)No state
				matching contribution requiredA coastal state shall not be
				required to contribute any portion of the cost of a grant awarded under this
				section.
							(4)Secretarial
				review and limit on awardsAfter an initial grant is made to a
				coastal state under this section, no subsequent grant may be made to that
				coastal state under this section unless the Secretary finds that the coastal
				state is satisfactorily developing revisions to address offshore energy
				impacts. No coastal state is eligible to receive grants under this section for
				more than 2 fiscal years.
							(f)ApplicabilityThe
				requirements of this section shall only apply if appropriations are provided to
				the Secretary to make grants under this section to enable States to develop new
				or revised enforceable policies and procedures. Further, this section shall not
				be construed to convey any new authority to any coastal state, or repeal or
				supersede any existing authority of any coastal state, to regulate the siting,
				licensing, leasing, or permitting of alternative energy facilities in areas of
				the Outer Continental Shelf under the administration of the Federal Government.
				Nothing in this section repeals or supersedes any existing coastal state
				authority.
						(g)Assistance by
				the SecretaryThe Secretary shall, as authorized under section
				310(a) and to the extent practicable, make available to coastal states the
				resources and capabilities of the National Oceanic and Atmospheric
				Administration to provide technical assistance to the coastal states to prepare
				revisions to approved management programs to meet the requirements under this
				section.
						.
			105.Gulf of Mexico
			 long-term marine environmental monitoring and research program
				(a)Environmental
			 monitoring and research program required
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act and subject to the availability of appropriations or other sources of
			 funding, the Secretary shall, acting through the Under Secretary for Oceans and
			 Atmosphere, establish and carry out a long-term marine environmental monitoring
			 and research program for the marine and coastal environment of the Gulf of
			 Mexico to ensure that the Federal Government has independent, peer-reviewed
			 scientific data and information to assess long-term direct and indirect impacts
			 on trust resources located in the Gulf of Mexico and Southeast region resulting
			 from the oil spill caused by the mobile offshore drilling unit Deepwater
			 Horizon.
					(2)Period of
			 programThe Secretary shall carry out the program required by
			 paragraph (1) during the 10-year period beginning on the date of the
			 commencement of the program. The Secretary may extend such period upon a
			 determination by the Secretary that additional monitoring and research is
			 warranted.
					(b)Scope of
			 programThe program established under subsection (a) shall
			 include the following:
					(1)Monitoring and
			 research of the physical, chemical, and biological characteristics of the
			 affected marine, coastal, and estuarine areas of the Gulf of Mexico and other
			 regions of the exclusive economic zone of the United States and adjacent
			 regions affected by the oil spill caused by the mobile offshore drilling unit
			 Deepwater Horizon.
					(2)The fate,
			 transport, and persistence of oil released during the spill and spatial
			 distribution throughout the water column, including in-situ burn
			 residues.
					(3)The fate,
			 transport, and persistence of chemical dispersants applied in-situ or on
			 surface waters.
					(4)Identification of
			 lethal and sub-lethal impacts to shellfish, fish, and wildlife resources that
			 utilize habitats located within the affected region.
					(5)Impacts to
			 regional, State, and local economies that depend on the natural resources of
			 the affected area, including commercial and recreational fisheries, tourism,
			 and other wildlife-dependent recreation.
					(6)Other elements
			 considered necessary by the Secretary to ensure a comprehensive marine research
			 and monitoring program to comprehend and understand the implications to trust
			 resources caused by the oil spill from the mobile offshore drilling unit
			 Deepwater Horizon.
					(c)Cooperation and
			 consultationIn developing the research and monitoring program
			 established under subsection (a), the Secretary shall—
					(1)coordinate with
			 the United States Geological Survey; and
					(2)consult
			 with—
						(A)the National Ocean
			 Research Leadership Council established under section 7902 of title 10, United
			 States Code;
						(B)such
			 representatives from the Gulf coast States and affected countries as the
			 Secretary considers appropriate;
						(C)academic
			 institutions and other research organizations; and
						(D)such other experts
			 with expertise in long-term environmental monitoring and research of the marine
			 environment as the Secretary considers appropriate.
						(d)Availability of
			 dataUpon review by and approval of the Attorney General
			 regarding impacts on legal claims or litigation involving the United States,
			 data and information generated through the program established under subsection
			 (a) shall be managed and archived to ensure that it is accessible and available
			 to governmental and non-governmental personnel and to the general public for
			 their use and information.
				(e)ReportNot
			 later than 1 year after the date of the commencement of the program under
			 subsection (a) and biennially thereafter, the Secretary shall submit to
			 Congress a comprehensive report—
					(1)summarizing the
			 activities and findings of the program; and
					(2)detailing areas
			 and issues requiring future monitoring and research.
					(f)DefinitionsIn
			 this section:
					(1)Gulf coast
			 StateThe term Gulf coast State means each of the
			 States of Texas, Louisiana, Mississippi, Alabama, and Florida.
					(2)SecretaryThe
			 term Secretary means the Secretary of Commerce.
					(3)Trust
			 resourcesThe term trust resources means the living
			 and non-living natural resources belonging to, managed by, held in trust by,
			 appertaining to, or otherwise controlled by the United States, any State, an
			 Indian Tribe, or a local government.
					106.Arctic research
			 and action to conduct oil spill prevention
				(a)In
			 generalThe Secretary of Commerce shall, acting through the Under
			 Secretary for Oceans and Atmosphere and in collaboration with the heads of
			 other agencies or departments of the United States with appropriate Arctic
			 science expertise, direct research and take action to improve the ability of
			 the United States to conduct oil spill prevention, response, and recovery in
			 Arctic waters.
				(b)InclusionsResearch
			 and action under this section shall include the prioritization of
			 resources—
					(1)to address—
						(A)ecological
			 baselines and environmental sensitivity indexes, including stock assessments of
			 marine mammals and other protected species in the Arctic;
						(B)identification of
			 ecological important areas, sensitive habitats, and migratory behaviors;
						(C)the development of
			 oil spill trajectory models in Arctic marine conditions;
						(D)the collection of
			 observational data essential for response strategies in the event of an oil
			 spill during both open water and ice-covered seasons, including data relating
			 to oil spill trajectory models that include data on—
							(i)currents;
							(ii)winds;
							(iii)weather;
							(iv)waves; and
							(v)ice
			 forecasting;
							(E)the development of
			 a robust operational monitoring program during the open water and ice-covered
			 seasons;
						(F)improvements in
			 technologies and understanding of cold water oil recovery planning and
			 restoration implementation; and
						(G)the integration of
			 local and traditional knowledge into oil recovery research studies; and
						(2)to establish a
			 robust geospatial framework for safe navigation and oil spill response through
			 increased—
						(A)hydrographic and
			 bathymetric surveying, mapping, and navigational charting;
						(B)geodetic
			 positioning; and
						(C)monitoring of
			 tides, sea levels, and currents in the Arctic.
						IIImproving Coast
			 Guard response and inspection capacity
			201.Secretary
			 definedIn this title, except
			 as otherwise specifically provided, the term Secretary means the
			 Secretary of the Secretary of the Department in which the Coast Guard is
			 operating.
			202.Arctic maritime
			 readiness and oil spill prevention
				(a)In
			 generalThe Commandant of the
			 Coast Guard shall assess and take action to reduce the risk and improve the
			 capability of the United States to respond to a maritime disaster in the United
			 States Beaufort and Chukchi Seas.
				(b)Matters To be
			 addressedThe assessment and
			 actions referred to in subsection (a) shall include the prioritization of
			 resources to address the following:
					(1)Oil spill
			 prevention and response capabilities and infrastructure.
					(2)The coordination
			 of contingency plans and agreements with other agencies and departments of the
			 United States, industry, and foreign governments to respond to an Arctic oil
			 spill.
					(3)The expansion of
			 search and rescue capabilities, infrastructure, and logistics, including
			 improvements of the Search and Rescue Optimal Planning System.
					(4)The provisional
			 designation of places of refuge.
					(5)The evaluation and
			 enhancement of navigational infrastructure.
					(6)The evaluation and
			 enhancement of vessel monitoring, tracking, and automated identification
			 systems and navigational aids and communications infrastructure for safe
			 navigation and marine accident prevention in the Arctic.
					(7)Shipping traffic
			 risk assessments for the Bering Strait and the Chukchi and Beaufort
			 Seas.
					(8)The integration of
			 local and traditional knowledge and concerns into prevention and response
			 strategies.
					203.Response plan
			 update requirement
				(a)In
			 generalThe Secretary shall require all response plans approved
			 by the Coast Guard under section 311(j) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1321(j)) to be updated not less often than once every five
			 years.
				(b)Best available
			 technologyEach response plan update required by subsection (a)
			 shall utilize the best commercially available technology and methods to contain
			 and remove to the maximum extent practicable a worst case discharge (including
			 a discharge resulting from fire or explosion), and to mitigate or prevent a
			 substantial threat of such a discharge.
				(c)Technology
			 standardsThe Coast Guard may establish requirements and guidance
			 for utilizing the best commercially available technology and methods, which
			 shall be based on performance metrics and standards whenever
			 practicable.
				(d)ResubmissionEach
			 update required by subsection (a) shall be considered a significant change
			 requiring it to be resubmitted for approval by the Coast Guard.
				204.Advance
			 planning and prompt decisionmaking in closing and reopening fishing
			 grounds
				(a)Requirement that
			 area contingency plans contain area-Specific protocols and standards
					(1)Cooperation with
			 State and local officialsSection 311(j)(4)(B)(ii) of the Federal
			 Water Pollution Control Act (33 U.S.C. 1321(j)(4)(B)(ii)) is amended by
			 striking the semicolon after wildlife and inserting a comma and
			 including advance planning with respect to the closing and reopening of
			 fishing grounds following an oil spill;.
					(2)FrameworkSection
			 311(j)(4)(C) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(4)(C)) is amended—
						(A)by redesignating
			 clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and
						(B)by inserting after
			 clause (vi) the following:
							
								(vii)develop a
				framework for advance planning and decisionmaking with respect to the closing
				and reopening of fishing grounds following an oil spill, including protocols
				and standards for the closing and reopening of fishing
				areas;
								.
						(b)National
			 guidanceSection 311(j)(4)(D) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1321(j)(4)(D)) is amended—
					(1)in clause (i) by
			 striking and at the end;
					(2)in clause (ii) by
			 striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(iii)acting through
				the Commandant of the Coast Guard and in consultation with the Under Secretary
				for Oceans and Atmosphere and any other government entities deemed appropriate,
				issue guidance for Area Committees to use in developing a framework for advance
				planning and decisionmaking with respect to the closing and reopening of
				fishing grounds following an oil spill, which guidance shall include model
				protocols and standards for the closing and reopening of fishing
				areas.
							.
					205.Oil spill
			 technology evaluation
				(a)In
			 generalThe Secretary shall establish a program for the formal
			 evaluation and validation of oil pollution containment and removal methods and
			 technologies.
				(b)ApprovalThe
			 program required by subsection (a) shall establish a process for new methods
			 and technologies to be submitted, evaluated, and gain validation for use in
			 spill responses and inclusion in response plans. Following each validation, the
			 Secretary shall consider whether the method or technology meets a performance
			 capability warranting designation of a new standard for best available
			 technology or methods.
				(c)Technology
			 clearinghouseAll technologies and methods validated under this
			 section shall be included in the comprehensive list of spill removal resources
			 maintained by the Coast Guard through the National Response Unit.
				(d)ConsultationThe
			 Secretary shall consult with the Secretary of the Interior, the Under Secretary
			 for Oceans and Atmosphere, the Administrator of the Environmental Protection
			 Agency, and the Secretary of Transportation in carrying out this
			 section.
				206.Coast Guard
			 inspections
				(a)In
			 generalThe Secretary shall increase the frequency and
			 comprehensiveness of safety inspections of all United States and foreign-flag
			 tank vessels that enter a United States port or place, including increasing the
			 frequency and comprehensiveness of inspections of vessel age, hull
			 configuration, and past violations of any applicable discharge and safety
			 regulations under United States and international law that may indicate that
			 the class societies inspecting such vessels may be substandard, and other
			 factors relevant to the potential risk of an oil spill.
				(b)Enhanced
			 verification of structural conditionThe Secretary shall adopt,
			 as part of the Secretary's inspection requirements for tank vessels, additional
			 procedures for enhancing the verification of the reported structural condition
			 of such vessels, taking into account the Condition Assessment Scheme adopted by
			 the International Maritime Organization by Resolution 94(46) on April 27,
			 2001.
				207.Certificate of
			 inspection requirementsChapter 33 of title 46, United States Code,
			 is amended—
				(1)in section 3301,
			 by adding at the end the following:
					
						(16)vessels and other
				structures, fixed or floating, including those which dynamically hold position
				or are attached to the seabed or subsoil, which are capable of exploring for,
				drilling for, developing, or producing oil or
				gas.
						;
				and
				(2)in section
			 3305(a)(1)—
					(A)by amending
			 subparagraph (E) to read as follows:
						
							(E)is in a condition
				to be operated with safety to life and property, which including the operation
				of systems used for the capabilities described in paragraph (16) of section
				3301, including—
								(i)drilling systems,
				including risers and blow out preventers; and
								(ii)production
				systems, if so
				equipped;
								;
					(B)in subparagraph
			 (F), by striking the period at the end and inserting ; and;
			 and
					(C)by adding the
			 following:
						
							(G)for vessels and
				other structures described in paragraph (16) of section 3301 (including the
				systems used for the capabilities described in paragraph (16) of section 3301),
				complies with the highest classification, certification, rating, and inspection
				standards for vessels or structures of the same age and type imposed by—
								(i)the American
				Bureau of Shipping; or
								(ii)another
				classification society approved by the Secretary as meeting acceptable
				standards for such a society, except that the classification of vessels or
				structures under this section by a foreign classification society may be
				accepted by the Secretary only—
									(I)to the extent that
				the government of the foreign country in which the society is headquartered
				accepts classification by the American Bureau of Shipping of vessels and
				structures used in the offshore exploration, development, and production of oil
				and gas in that country; and
									(II)if the foreign
				classification society has offices and maintains records in the United
				States.
									.
					208.Navigational
			 measures for protection of natural resources
				(a)Designation of
			 at-Risk areasThe Commandant of the Coast Guard, in consultation
			 the Under Secretary for Oceans and Atmosphere, shall identify areas in waters
			 subject to the jurisdiction of the United States in which routing or other
			 navigational measures are warranted to reduce the risk of oil spills and
			 potential damage to natural resources. In identifying such areas, the
			 Commandant shall give priority consideration to natural resources of particular
			 ecological importance or economic importance, including—
					(1)commercial
			 fisheries;
					(2)aquaculture
			 facilities;
					(3)marine sanctuaries
			 designated by the Secretary of Commerce pursuant to the National Marine
			 Sanctuaries Act (16 U.S.C. 1431 et seq.);
					(4)estuaries of
			 national significance designated under section 320 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1330);
					(5)critical habitat,
			 as defined in section 3(5) of the Endangered Species Act of 1973 (16 U.S.C.
			 1532(5));
					(6)estuarine research
			 reserves within the National Estuarine Research Reserve System established by
			 section 315 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1461);
			 and
					(7)national parks and
			 national seashores administered by the National Park Service under the National
			 Park Service Organic Act (16 U.S.C. 1 et seq.).
					(b)Factors
			 consideredIn determining whether navigational measures are
			 warranted for an area under subsection (a), the Commandant and the Under
			 Secretary for Oceans and Atmosphere shall consider, at a minimum—
					(1)the frequency of
			 transits of vessels which are required to prepare a response plan under section
			 311(j) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j));
					(2)the type and
			 quantity of oil transported as cargo or fuel;
					(3)the expected
			 benefits of routing measures in reducing risks of spills;
					(4)the costs of such
			 measures;
					(5)the safety
			 implications of such measures; and
					(6)the nature and
			 value of the resources to be protected by such measures.
					(c)Establishment of
			 routing and other navigational measuresThe Commandant shall
			 establish such routing or other navigational measures for areas identified
			 under subsection (a).
				(d)Establishment of
			 areas To be avoidedTo the extent that the Commandant and the
			 Under Secretary for Oceans and Atmosphere identify areas in which navigational
			 measures are warranted for an area under subsection (a), the Secretary and the
			 Under Secretary shall seek to establish such areas through the International
			 Maritime Organization or establish comparable areas pursuant to regulations and
			 in a manner that is consistent with international law.
				(e)Oil shipment
			 data and report
					(1)Data
			 collectionThe Commandant of the Coast Guard, in consultation
			 with the Chief of Engineers, shall analyze data on oil transported as cargo on
			 vessels in the navigable waters of the United States, including information
			 on—
						(A)the quantity and
			 type of oil being transported;
						(B)the vessels used
			 for such transportation;
						(C)the frequency with
			 which each type of oil is being transported; and
						(D)the point of
			 origin, transit route, and destination of each such shipment of oil.
						(2)Quarterly
			 report
						(A)Requirement for
			 quarterly reportThe Secretary shall, not less frequently than
			 once each calendar quarter, submit to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report on the data collected and analyzed under
			 paragraph (1).
						(B)FormatEach
			 report submitted under subparagraph (A) shall be submitted in a format that
			 does not disclose information exempted from disclosure.
						209.Notice to
			 States of bulk oil transfers
				(a)In
			 generalA State may, by law,
			 require a person to provide notice of 24 hours or more to the State and to the
			 Coast Guard prior to transferring oil in bulk as cargo in an amount equivalent
			 to 250 barrels or more to, from, or within a vessel in State waters.
				(b)Coast Guard
			 assistanceThe Commandant of
			 the Coast Guard may assist a State in developing appropriate methodologies for
			 joint Federal and State notification of an oil transfer described in subsection
			 (a) to minimize any potential burden to vessels.
				210.Gulf of Mexico
			 Regional Citizens Advisory Council
				(a)In
			 generalSubtitle A of title IV of the Oil Pollution Act of 1990
			 is amended by inserting after section 4118 (33 U.S.C. 1203 note) the
			 following:
					
						4119.Gulf of Mexico
				Regional Citizens’ Advisory Council
							(a)EstablishmentThere
				is established a Gulf of Mexico Regional Citizens’ Advisory Council (referred
				to in this section as the Council).
							(b)MembershipThe
				Council shall be composed of voting members and nonvoting members, as
				follows:
								(1)Voting
				membersEach of the States of Alabama, Florida, Louisiana,
				Mississippi, and Texas shall each have 6 voting members on the Council who
				shall be residents of the State and appointed by the Governor of the State from
				a list of nominees provided by each of the following interests in the State,
				such that each interest in each State is represented by a voting member:
									(A)Commercial fin
				fish and shellfish industry.
									(B)Charter fishing
				industry.
									(C)Restaurant, hotel,
				and tourism industries.
									(D)Indigenous peoples
				communities.
									(E)Marine and coastal
				conservation community.
									(F)Incorporated and
				unincorporated municipalities.
									(2)Nonvoting
				membersOne ex-officio, nonvoting representative shall be
				designated by, and represent, each of the following:
									(A)The Coast
				Guard.
									(B)The Environmental
				Protection Agency.
									(C)The National
				Oceanic and Atmospheric Administration.
									(D)The Bureau of
				Ocean Energy Management, Regulation and Enforcement.
									(E)The lead maritime
				environmental and natural resources management and enforcement agency from each
				of the States of Alabama, Florida, Louisiana, Mississippi, and Texas.
									(c)Terms
								(1)In
				generalThe voting members of the Council shall be appointed for
				a term of 3 years.
								(2)Initial
				appointmentsFor the terms of the group of first appointments of
				voting members to the Council, a drawing of lots among the appointees shall be
				conducted under which—
									(A)1/3
				of that group shall serve for 3 years;
									(B)1/3
				of that group shall serve for 2 years; and
									(C)the remainder of
				that group shall serve for 1 year.
									(3)Duration of
				CouncilThe duration of the Council shall be throughout the
				lifetime of energy development, transportation, and facility removal activities
				in the Gulf of Mexico.
								(d)Administration
								(1)In
				generalThe Council shall—
									(A)elect a
				chairperson;
									(B)select staff;
				and
									(C)make policies with
				regard to internal operating procedures.
									(2)Self-governanceAfter
				the initial organizational meeting hosted by the Secretary of the department in
				which the Coast Guard is operating, the Council shall be self-governing.
								(3)TransparencyThe
				Council shall—
									(A)conduct the
				operations of the Council in public, to the maximum extent practicable;
				and
									(B)make the work
				products the Council adopts available to the public.
									(4)Conflicts of
				interestAn individual selected as a voting member of the Council
				may not engage in any activity that may conflict with the execution of the
				functions or duties of the individual as a Council member.
								(e)Duties
								(1)In
				generalThe Council shall, with regard to facilities and tank
				vessels in, and on the coast of, the Gulf of Mexico—
									(A)with regard to
				facilities and tank vessels in, and on the coast of, the Gulf of Mexico—
										(i)provide
				comprehensive oversight and monitoring of policies, permits, and regulations
				relating to the activities, operation, and maintenance of the facilities and
				tank vessels;
										(ii)monitor the
				environmental impacts of the operation of the facilities and tank
				vessels;
										(iii)monitor oil
				spill prevention and response plans, including plans relating to blowout
				prevention and response, for the facilities and tank vessels; and
										(iv)recommend
				standards and conditions for regulations intended to ensure the safe and
				environmentally sound operation and maintenance of the facilities and tank
				vessels;
										(B)provide
				recommendations for, and otherwise assist, any oil spill recovery or spill
				research institute established for the Gulf of Mexico; and
									(C)conduct such other
				activities within the authority and scope of the Council as the Council
				considers appropriate.
									(2)Geographic
				scopeThe Council shall carry out the duties described in
				paragraph (1) in a manner that, to the maximum extent practicable, covers all
				activities of facilities and tank vessels occurring in the Gulf of
				Mexico.
								(f)Standing
				committeesThe Council may create standing committees as
				necessary to carry out the duties described in subsection (e),
				including—
								(1)a scientific and
				technical committee;
								(2)an environmental
				monitoring committee;
								(3)an oil spill
				prevention and response committee;
								(4)an offshore
				committee for monitoring activities in water that is more than 500 feet in
				depth;
								(5)a near-shore
				committee for monitoring activities in water that is 500 feet or less in
				depth;
								(6)an information and
				education committee; and
								(7)a committee on
				social impact assessments: prevention, mitigation and response.
								(g)Temporary
				committees
								(1)In
				generalIn addition to the standing committees authorized to be
				created in subsection (f), the Council may create temporary committees as
				necessary to carry out the duties of the Council relating to—
									(A)the blowout and
				explosion of the mobile offshore drilling unit Deepwater Horizon that occurred
				on April 20, 2010; and
									(B)the resulting
				hydrocarbon releases into the environment, including temporary committees
				relating to—
										(i)public and
				occupational health; and
										(ii)assessment and
				monitoring of environmental, social and economic impacts.
										(2)DissolutionIf
				a 2/3 majority of the Council votes to discontinue
				activities relating to the incidents described in paragraph (1), any temporary
				committee established under paragraph (1) shall dissolve within 60 days after
				the date of the vote.
								(h)Estoppel
								(1)In
				generalThe Council shall not be liable under Federal or State
				law for costs or damages as a result of rendering recommendations under this
				section.
								(2)AdviceAny
				advice given by a voting member of the Council, or by a program representative
				or agent, shall not be grounds for estopping those interests represented by the
				voting Council members from seeking damages or other appropriate relief.
								(i)Information from
				Federal agencies and industry
								(1)In
				generalThe Council may request directly from any Federal agency
				(as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903))
				(referred to in this section as a Federal agency) information,
				suggestions, estimates, and statistics for the purposes of this section.
								(2)Agency
				cooperation
									(A)In
				generalEffective beginning 180 days after the date of enactment
				of this section, each Federal agency shall, with respect to all permits,
				site-specific regulations, and other matters governing the activities and
				actions within the purview of the Council, consult with the Council prior to
				taking substantive action with respect to the permit, site-specific regulation,
				or other matter.
									(B)ReviewThe
				consultation shall be carried out in a manner that enables the Council—
										(i)to review the
				permit, site-specific regulation, or other matters; and
										(ii)to make
				appropriate rec­om­men­da­tions regarding operations, policy, or agency
				actions.
										(C)EmergenciesPrior
				consultation shall not be required under this paragraph if an authorized
				Federal agency representative reasonably believes that an emergency exists
				requiring action without delay.
									(D)InformationEach
				Federal agency shall, on the request of the Council, to the extent authorized
				by law, furnish information, suggestions, estimates, and statistics directly to
				the Council.
									(3)AccessThe
				Council shall have access to oil and gas industry facilities and records that
				are relevant to the proper execution of the duties of the Council under this
				section.
								(j)Council
				researchIn carrying out this section, the Council—
								(1)may conduct
				applicable scientific research; and
								(2)shall review
				applicable scientific work undertaken by or on behalf of—
									(A)the energy
				industry;
									(B)the conservation
				community; or
									(C)government
				agencies.
									(k)Council
				recommendations
								(1)In
				generalAll recommendations of the Council shall be advisory
				only.
								(2)RecommendationsIf
				a government agency, responsible party, or other owner or operator, lessee, or
				permittee (referred to in this paragraph as the covered individual or
				entity) decides not to accept, or decides to substantially modify before
				adoption, a recommendation of the Council, the covered individual or entity
				shall provide to the Council, not later than 10 days after the date of the
				decision of the covered individual or entity, a written notice of the decision
				and a summary of reasons for the rejection or substantial modification of the
				recommendation by the covered individual or entity.
								(l)Location and
				compensation
								(1)Office
				locationsThe Council shall establish offices in 1 or more Gulf
				States, as the Council determines to be necessary and appropriate to the
				operations of the Council.
								(2)Per diem
				authorizationA member of the Council may not be compensated for
				service on the Council, but shall be allowed travel expenses, including per
				diem, at a rate established by the Council, not to exceed the rates authorized
				for employees of agencies under sections 5702 and 5703 of title 5, United
				States Code (except by express authorization of the Council in any case in
				which the rates are inadequate to reimburse a member not eligible for travel
				rates of the Federal Government).
								(m)Reports
								(1)GAO
				reportsNot later than 3 years after the date of establishment of
				the Council and every 3 years thereafter, the Comptroller General of the United
				States shall submit to the President and Congress a report covering the
				operations and expenditures of the Council in carrying out this section,
				including any recommendations.
								(2)Biennial reports
				to CongressEvery 2 years, the Council shall submit a report to
				Congress on—
									(A)the achievement of
				safe operations in the Gulf of oil and gas activities; and
									(B)on the operations
				and expenditures, needs, problems, issues, and recommendations of the
				Council.
									(3)Annual
				audits
									(A)In
				generalThe Council shall—
										(i)commission an
				annual independent financial statement audit by an independent accounting firm;
				and
										(ii)publish the
				results of the audits in a publicly available annual report.
										(B)Biennial
				reportsThe audits shall be incorporated into the reports to
				Congress required by paragraph (2).
									(n)Suits
				barredNo program, association, council, committee, or other
				organization created by this section may sue any public or private person or
				entity concerning any matter arising under this section other than the
				performance of a contracts.
							(o)Operational and
				administrative fundingOwners or operators of tank vessels,
				onshore facilities, or offshore facilities, lessees, and permittees in the Gulf
				of Mexico shall provide, on an annual basis, an aggregate amount of not more
				than $10,000,000, as determined by the Secretary of the department in which the
				Coast Guard is operating, that shall—
								(1)provide for the
				establishment and operation of the Council (including standing committees and
				any temporary committees); and
								(2)be adjusted
				annually to reflect changes in the Consumer Price Index in the Gulf of Mexico
				region.
								.
				(b)Table of
			 contentsThe table of contents in section 2 of the Oil Pollution
			 Act of 1990 (33 U.S.C. prec. 2701) is amended by adding at the end of the items
			 relating to title IV the following:
					
						
							Sec. 4119. Gulf of Mexico Regional Citizens’ Advisory
				Council.
						
						.
				211.Vessel
			 liabilitySection 1004(a) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)) is amended by striking
			 paragraph (1) and inserting the following:
				
					(1)for a vessel that
				is—
						(A)a tank ship that
				is a single-hull vessel, including a single-hull vessel fitted with double
				sides only or a double bottom only, $3,300 per gross ton or $93,600,000,
				whichever is greater;
						(B)a tank ship that
				is a double-hull vessel, $1,900 per gross ton or $16,000,000, whichever is
				greater;
						(C)a tank barge that
				is a single-hull vessel, including a single-hull vessel fitted with double
				sides only or a double bottom only, $7,000 per gross ton or $29,100,000,
				whichever is greater; or
						(D)a tank barge that
				is a double-hull vessel, $7,000 per gross ton or $36,900,000, whichever is
				greater;
						.
			212.Coast Guard
			 research and developmentSection 1012(a)(5)(A) of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended—
				(1)by striking
			 $25,000,000 and inserting $50,000,000; and
				(2)by striking the
			 semicolon at the end and inserting , of which amount not less than 40
			 percent shall be used to conduct research, development, and evaluation of oil
			 spill response and removal technologies and methods;.
				213.Prompt
			 intergovernmental notice of marine casualtiesSection 6101 of title 46, United States
			 Code, is amended by adding at the end the following:
				
					(j)Notice to States
				and tribal governments
						(1)Requirement to
				notifyNot later than 1 hour after receiving a report of a marine
				casualty under this section, the Secretary shall forward the report to each
				appropriate State agency and tribal government of an Indian tribe (as defined
				in section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b)) that has jurisdiction concurrent with the United States or
				adjacent to waters in which the marine casualty occurred.
						(2)Appropriate
				State agencyEach State shall identify for the Secretary the
				appropriate State agency to receive a report under paragraph (1). Such agency
				shall be responsible for forwarding appropriate information related to such
				report to local and tribal governments within the
				State.
						.
			214.Prompt
			 publication of oil spill information
				(a)In
			 generalIn any response to an oil spill in which the Commandant
			 of the Coast Guard serves as the Federal On-Scene Coordinator leading a Unified
			 Command, the Commandant, on a publicly accessible Web site, all written
			 Incident Action Plans prepared and approved as a part of the response to such
			 oil spill.
				(b)Timeliness and
			 durationThe Commandant
			 shall—
					(1)publish each
			 Incident Action Plan pursuant to subsection (a) promptly after such Plan is
			 approved for implementation by the Unified Command, and in no event later than
			 12 hours into the operational period for which such Plan is prepared;
			 and
					(2)ensure that such
			 plan remains remain publicly accessible by Web site for the duration of the
			 response to oil spill.
					(c)Redaction of
			 personal informationThe Commandant may redact information from
			 an Incident Action Plans published pursuant to subsection (a) to the extent
			 necessary to comply with applicable privacy laws and other requirements
			 regarding personal information.
				IIIOther matters
			 relating to oil spills
			301.Coordination of
			 Federal and State activities with respect to oil spill surveys
				(a)Development of
			 national protocols for oil spill surveysNot later than 270 days
			 after the date of the enactment of this Act, the Under Secretary for Oceans and
			 Atmosphere shall, in coordination with the Secretary of Homeland Security, the
			 Administrator of the Environmental Protection Agency, and the heads of such
			 departments and agencies of State governments as the Under Secretary considers
			 appropriate, develop standard national protocols for oil spill response and
			 clean up assessments to promote consistent procedures for collecting shoreline
			 characterization data.
				(b)Guidance and
			 tools for application of national protocols for oil spill
			 surveysThe Under Secretary shall develop guidance and tools for
			 oil spill responders and offer instructional courses to ensure that the
			 protocols developed under subsection (a) are used during oil spill responses in
			 the waters of the United States.
				302.Coordination
			 between National Oceanic and Atmospheric Administration, Coast Guard, and
			 Department of Interior on oil spill matters
				(a)Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection
			 (c)(1), by inserting the Secretary of Commerce, the Secretary of the
			 department in which the Coast Guard is operating, and before the
			 Attorney General,; and
					(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking program, in the first sentence and all that follows
			 through the end of the paragraph and inserting “program—
							
								(A)the Attorney
				General may, after consultation with the Federal Trade Commission, submit
				comments on the anticipated effects of the proposed program on
				competition;
								(B)the Secretary of
				Commerce may submit comments on the anticipated effects of the proposed program
				on the human, marine, and coastal environments, including the likelihood of
				occurrence and potential severity of spills and chronic pollution;
								(C)the Secretary of
				the department in which the Coast Guard is operating may submit comments on the
				adequacy of the response capabilities of the Federal Government for spills and
				chronic pollution that may occur as a result of the proposed program;
				and
								(D)any State, local
				government, or other person may submit comments and recommendations as to any
				aspect of the proposed program.
								;
				and
						(B)in the second
			 sentence in paragraph (2), by striking Attorney General and
			 inserting Attorney General, the Secretary of Commerce, the Secretary of
			 the department in which the Coast Guard is operating,.
						(b)Environmental
			 studiesSection 20(f) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346(f)) is amended—
					(1)by striking
			 (f) In executing and inserting the following:
						
							(1)In
				generalIn executing
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)National Oceanic
				and Atmospheric Administration
								(A)In
				generalIn addition to any other requirement under law, the
				Secretary shall, prior to the approval of any program, lease, exploration plan,
				or development and production plan, consult with the Administrator of the
				National Oceanic and Atmospheric Administration (referred to in this paragraph
				as the Administrator) on the reasonably foreseeable adverse
				effects of the proposed action to ocean and coastal resources, including oil
				spills.
								(B)Initiation of
				consultation
									(i)In
				generalThe Secretary shall initiate consultation under
				subparagraph (A) at the earliest practicable time, but in no case later than 90
				days before the date of approval of the proposed action.
									(ii)Provision of
				informationOn the initiation of consultation, the Secretary
				shall provide the Administrator with information describing the nature,
				location, and duration of the proposed action, and a description of all
				reasonably foreseeable adverse effects to ocean and coastal resources.
									(C)Alternatives
									(i)In
				generalAt any time prior to the date that is 45 days before the
				approval of the proposed action, the Administrator may recommend alternatives
				to any proposed action, including measures that will prevent or minimize
				reasonably foreseeable adverse effects to ocean and coastal resources.
									(ii)Secretarial
				actionThe Secretary shall incorporate into the approval for the
				proposed action the alternatives or mitigation measures recommended under
				clause (i), unless the Secretary—
										(I)determines that
				the alternatives or mitigation measures are not necessary to prevent or
				minimize reasonably foreseeable adverse effects to marine and coastal
				resources; and
										(II)notifies the
				Administrator in writing of the reasons for that
				decision.
										.
					303.Federal Oil
			 Spill Research Committee
				(a)EstablishmentThere
			 is established a committee to be known as the Federal Oil Spill Research
			 Committee (in this section referred to as the Committee).
				(b)Membership
					(1)CompositionThe
			 Committee shall be composed of members selected by the Under Secretary for
			 Oceans and Atmosphere to represent the following:
						(A)The National
			 Oceanic and Atmospheric Administration.
						(B)The Coast
			 Guard.
						(C)The Environmental
			 Protection Agency.
						(D)Such other Federal
			 agencies as the Under Secretary considers appropriate.
						(2)ChairpersonThe
			 Under Secretary shall designate a Chairperson from among members of the
			 Committee who represent the National Oceanic and Atmospheric
			 Administration.
					(c)Duties of the
			 Committee
					(1)ResearchThe
			 Committee shall—
						(A)coordinate a
			 comprehensive program of oil pollution research, technology development, and
			 demonstration among the Federal agencies, in cooperation and coordination with
			 industry, universities, research institutions, State and local governments,
			 tribal governments, and other nations, as the Committee considers appropriate;
			 and
						(B)foster
			 cost-effective research mechanisms, including the joint funding of
			 research.
						(2)Reports on
			 current state of oil spill prevention and response capabilities
						(A)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Committee shall submit to Congress a report on the current
			 state of oil spill prevention and response capabilities that—
							(i)identifies current
			 research programs conducted by governments, universities, and corporate
			 entities;
							(ii)assesses the
			 current status of knowledge on oil pollution prevention, response, and
			 mitigation technologies;
							(iii)establishes
			 national research priorities and goals for oil pollution technology development
			 related to prevention, response, mitigation, and environmental effects;
							(iv)identifies
			 regional oil pollution research needs and priorities for a coordinated program
			 of research at the regional level developed in consultation with State and
			 local governments and tribes;
							(v)assesses the
			 current state of spill response equipment, and determines areas in need of
			 improvement including amount, age, quality, effectiveness, or necessary
			 technological improvements;
							(vi)assesses the
			 current state of real time data available to mariners, including water level,
			 currents and weather information and predictions, and assesses whether lack of
			 timely information increases the risk of oil spills;
							(vii)assesses the
			 capacity of the National Oceanic and Atmospheric Administration to respond to,
			 and restore, and rehabilitate marine sanctuaries, monuments, sea turtles, and
			 other protected species;
							(viii)establishes
			 goals for improved oil spill prevention and response upon which to target
			 research for the following 5-year period before the next report is submitted
			 under subparagraph (B); and
							(ix)includes such
			 recommendations as the Committee considers appropriate.
							(B)Quinquennial
			 updatesThe Committee shall submit a report every fifth year
			 after its first report under subparagraph (A) updating the information
			 contained in its previous report under this paragraph.
						(d)Research and
			 Development Program
					(1)In
			 generalIn carrying out its duties under subsection (c)(1), the
			 Committee shall establish a program for conducting oil pollution research and
			 development.
					(2)Program
			 elementsThe program established under paragraph (1) shall
			 provide for research, development, and demonstration of new or improved
			 technologies which are effective in preventing, detecting, or mitigating oil
			 discharges and which protect the environment, and include the following:
						(A)High-priority
			 research areas described in the report.
						(B)Direct and
			 indirect environmental effects of acute and chronic oil spills on marine
			 resources, including impacts on marine sanctuaries, monuments, other protected
			 areas, marine mammals, sea turtles, and other protected species.
						(C)Monitoring,
			 modeling, and understanding the near- and long-term effects of major spills and
			 long-term cumulative effects of smaller endemic spills.
						(D)New technologies
			 to detect accidental or intentional overboard discharges.
						(E)Mechanical
			 response capabilities, such as improved booms, oil skimmers, and storage
			 capacity.
						(F)Methods to respond
			 to, restore, and rehabilitate natural resources and ecosystem health and
			 services damaged by oil discharges, including impacts on marine sanctuaries,
			 monuments, other protected areas, marine mammals, sea turtles, and other
			 protected species.
						(G)Research and
			 training, in consultation with the National Response Team, to improve
			 industry's and Government's ability to remove an oil discharge quickly and
			 effectively.
						(3)Implementation
			 plan
						(A)In
			 generalNot later than 180 days after submitting the report to
			 Congress under subsection (c)(2)(A), the Committee shall submit to Congress a
			 plan for the implementation of the program required by paragraph (1).
						(B)Assessment by
			 National Academy of SciencesThe Chairperson shall, acting
			 through the National Oceanic and Atmospheric Administration, contract with the
			 National Academy of Sciences to—
							(i)provide advice and
			 guidance in the preparation and development of the plan required by
			 subparagraph (A); and
							(ii)assess the
			 adequacy of the plan as submitted, and submit a report to Congress on the
			 conclusions of such assessment.
							(e)Grant program in
			 support of research and development program
					(1)In
			 generalThe Under Secretary shall, in consultation with the
			 National Science Foundation, manage a program of competitive grants to
			 universities or other research institutions, or groups of universities or
			 research institutions, for the purposes of conducting the program established
			 under subsection (d).
					(2)Applications and
			 conditionsIn conducting the program, the Under Secretary—
						(A)shall establish a
			 notification and application procedure;
						(B)may establish such
			 conditions and require such assurances as may be appropriate to ensure the
			 efficiency and integrity of the grant program; and
						(C)may make grants
			 under the program on a matching or nonmatching basis.
						(f)Advice and
			 guidanceThe Committee shall accept comments and input from State
			 and local governments, Indian tribes, industry representatives, and other
			 stakeholders in carrying out its duties under subsection (c).
				(g)FacilitationThe
			 Committee may develop memoranda of agreement or memoranda of understanding with
			 universities, State and local governments, or other entities to facilitate the
			 research program required by subsection (d).
				(h)Annual
			 reportsThe Chairperson of the Committee shall submit an annual
			 report to Congress on the activities carried out under this section in the
			 preceding fiscal year, and on activities proposed to be carried out under this
			 section in the current fiscal year.
				(i)Committee
			 replaces existing authorityThe authority provided by this
			 section supersedes the authority provided by section 7001 of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2761) for the establishment of the Interagency Committee
			 on Oil Pollution Research under subsection (a) of that section, and that
			 Committee shall cease operations and terminate on the date of the enactment of
			 this Act.
				
